UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6595


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BARTON JOSEPH ADAMS,

                    Defendant - Appellant,

             and

JOSEPHINE ARTILLAGA ADAMS; B.A.,

                    Claimants.


Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. John Preston Bailey, District Judge. (3:08-cr-00077-JPB-RWT-1; 3:15-
cv-00111-JPB-RWT)


Submitted: October 30, 2018                                  Decided: November 5, 2018


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barton Joseph Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barton Joseph Adams seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Adams has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Adams’ motion to appoint counsel, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2